





Exhibit 10.19








Form of Transaction Bonus Award






[Date]
Dear [Name],
As you know, Aleris Corporation (the “Company”) is contemplating entering into
an agreement that would result in the sale of the Company. [In recognition of
the contributions you have made to the success of the Company and your
importance to the potential sale process we have undertaken,] [In lieu of
receiving equity awards that would otherwise be granted pursuant to your
employment agreement,] the Company is pleased to provide you with the
opportunity to receive a transaction bonus (the “Transaction Bonus”),
conditioned on the occurrence of the closing of a Qualified Sale (as defined
below) and subject to all of the terms and conditions of this letter agreement
(the “Bonus Agreement”). [In the event the Qualified Sale does not occur you
will remain entitled to equity awards (as contemplated by your employment
agreement) having a value equal to your Transaction Bonus amount.]
Key Terms of the Agreement
A)
The amount of your Transaction Bonus is $___________, payable as provided below.

B)
Your entitlement to the Transaction Bonus is conditioned on and subject to the
occurrence of the closing of a Qualified Sale.

C)
[The Transaction Bonus, if any, will be in addition to (and will not be in lieu
of) any annual bonus or other incentive compensation amounts you may otherwise
be entitled to receive from the Company.] [The Transaction Bonus, if any will be
granted in lieu (and not in addition to) the ____________________. If the
closing of the Qualified Sale does not occur, _____________ will be fully
reinstated.]

D)
Subject to the provisions of items (E) and (F) below, the Transaction Bonus will
be paid [in two (2) instalments whereby (i) 50% of your Transaction Bonus will
be paid in a lump sum in cash within ten (10) days after the closing of a
Qualified Sale (such closing date, the “First Vesting Date”) and (ii) the
remaining 50% of your Transaction Bonus will be paid in a lump sum in cash
within ten (10) days after the six (6) month anniversary of the closing date of
the Qualified Sale (such anniversary, the “Second Vesting Date”). All payments
will be subject to all applicable withholding taxes, if any.] [in one lump sum
payment in cash within ten (10) days after the closing of a Qualified Sale (such
closing date, the “Vesting Date”). This payment will be subject to all
applicable withholding taxes, if any.]

E)
Except as set forth in item (F), you must be continuously employed by the
Company (or any successor to the Company) or its affiliate from the date of this
Bonus Agreement until the [First] Vesting Date [or Second Vesting Date] to be
entitled to receive the applicable portion of the Transaction Bonus.

F)
[In the event your employment is terminated prior to the First Vesting Date by
the Company without Cause or by you for Good Reason, you will remain eligible to
receive the Transaction Bonus, provided that the full amount of the Transaction
Bonus shall be subject to the occurrence of the First Vesting






--------------------------------------------------------------------------------







Date and shall be paid in one lump sum in cash within ten (10) days after the
First Vesting Date. In the event your employment is terminated following the
First Vesting Date but prior to the Second Vesting Date by the Company, or its
successor, without Cause or by you for Good Reason, you will receive that
portion of the Transaction Bonus not previously paid to you in a lump sum in
cash within ten (10) days of your termination of employment.] [In the event your
employment is terminated prior to the Vesting Date by the Company without Cause
or by you for Good Reason, you will remain eligible to receive the Transaction
Bonus, provided that the full amount of the Transaction Bonus shall be subject
to the occurrence of the Vesting Date and shall be paid in one lump sum payment
in cash within ten (10) days after the Vesting Date.] If, prior to the Vesting
Date, your employment is terminated for any reason other than the Company
terminating your employment without Cause or you terminating your employment for
Good Reason, you will forfeit all rights to receive any portion of the
Transaction Bonus you have not already received.
G)
The right to a Transaction Bonus is personal to you and you may not transfer it
to anyone else.

H)
If all or any portion of the Transaction Bonus could be considered a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), the Treasury Regulations or otherwise, receipt of the Transaction
Bonus will be contingent upon stockholder approval in the manner provided in
Section 280G(b)(5)(B) of the Code.

I)
The Transaction Bonus is intended to be exempt from or comply with Section 409A
of the Code, to the extent applicable, and will be construed and administered
consistent with that intention.

J)
For purposes of this Bonus Agreement, the capitalized terms used herein shall
have the following meanings:

•
“Cause” shall have the meaning ascribed to such term in the Company’s 2010
Equity Incentive Plan, as amended.

•
“Good Reason” means the occurrence of any of the following, without your prior
written consent: (i) a material reduction in your annual base salary or annual
bonus opportunity; (ii) a material diminution in your position, duties,
responsibilities or reporting relationships; (iii) a material breach by the
Company or its successor of any material economic obligation under this Bonus
Agreement or, if you are a party to an employment agreement, your employment
agreement; or (iv) a change of your principal place of employment to a location
more than seventy-five (75) miles from such principal place of employment as of
the date of this Bonus Agreement; provided that Good Reason shall not exist
unless (x) your first provide written notice to the Company indicating in
reasonable detail the events or circumstances believed by you to constitute Good
Reason within thirty (30) days of the occurrence of such events or circumstances
(or, in the case of clause (ii), within thirty (30) days of your actual or
constructive knowledge of such events or circumstances), (y) the Company shall
have failed to cure such events and circumstances within thirty days after such
notice is given, and (z) the Executive terminates his employment on at least ten
(10) days notice within seventy (70) days of the occurrence of such events or
circumstances (or, in the case of clause (ii), within seventy (70) days of your
actual or constructive knowledge thereof).






--------------------------------------------------------------------------------









•
“Initial Investors” means Oaktree Capital Management, L.P. and its respective
affiliates.

•
“Qualified Sale” means the first to occur prior to May 1, 2017 of: (1) the
acquisition by any “person” or “group” (as such terms are used in Sections 13(d)
of the Securities Exchange Act of 1934, as amended) other than the Initial
Investors and their affiliates (including among such affiliates, for purposes of
this definition, for the avoidance of doubt, any entity that the Initial
Investors beneficially own more than 50% of the then-outstanding securities
entitled to vote generally in the election of directors of such entity) of more
than 50% of the then-outstanding securities entitled to vote generally in the
election of directors of the Company (“Voting Securities”); (2) any merger,
consolidation, reorganization, recapitalization, tender or exchange offer or any
other transaction with or affecting the Company following which any person or
group, other than the Initial Investors and their affiliates, beneficially owns
more than 50% of the Voting Securities of the surviving entity; or (3) the sale,
lease, exchange, transfer or other disposition of all, or substantially all, of
the assets of the Company and its consolidated Subsidiaries, other than to a
successor entity of which the Initial Investors and their affiliates
beneficially own 50% or more of the Voting Securities.

•
“Vesting Date” means [each of the First Vesting Date and the Second Vesting
Date] [the closing date of the Qualified Sale].

The obligations in this Bonus Agreement shall be an unfunded and unsecured
promise to pay and your rights hereunder shall be those of a general unsecured
creditor of the Company. If the closing of a Qualified Sale does not occur, this
Bonus Agreement shall be null and void ab initio and you will have no rights
with respect to any payments as described herein. Nothing in this Bonus
Agreement is intended to suggest any guaranteed period of continued employment
and your employment will at all times continue to be terminable by you or the
Company. This Bonus Agreement will be binding on any successor to the Company.
This Bonus Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware.
*    *    *
This Bonus Agreement and the amount of your Transaction Bonus eligibility are
confidential and should not be discussed with anyone including co-workers (other
than those designated by Company management) and the Company’s advisors;
provided, however, you may share this Bonus Agreement and/or discuss it with
your spouse, tax advisors, and legal counsel. In addition, until the earlier of
a general announcement by the Company internally or publicly of the sale process
or the closing date of a Qualified Sale, the existence of the sale process is
confidential and should not be discussed with anyone (including co-workers). We
are relying on your sensitivity and professionalism in observing this request.
In the event that the Company makes a determination prior to the closing date of
a Qualified Sale that you have violated this confidentiality condition, the
Company may, in its sole discretion, terminate the Transaction Bonus that you
may have otherwise been entitled to receive under this Bonus Agreement.





--------------------------------------------------------------------------------







We thank you for the service you have rendered in the past and look forward to
your continued contribution to the success of the Company and the contemplated
sale process. Please acknowledge your acceptance of the terms of this Bonus
Agreement and return it as soon as possible, but no later than
__________________, to Tami Polmanteer, EVP & CHRO.
This Bonus Agreement may be executed by .pdf or facsimile signatures and in any
number of counterparts with the same effect as if all signatory parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.
 
Sincerely,


ALERIS CORPORATION




______________________________________
By:


Title:
Acknowledged and Agreed:




__________________________________________






Date:__________________________________
 






